Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 1 of 18

   

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Massachusetts
) Case No.
Fay ) (to be filled in by the Clerk's Office)
)
Plaintiffts) ) -
(Write the full name of each plaintiff who is filing this complaint. ‘ sa
Ifthe names of all the plaints fit inthe space above, ) Jury Trial: (check one) [W] Yes [_}No
Blease write “see attached" in the space and attach an additional )
page with the full list of names.) )
af-« )
)
)
Massachusetts College of Art and Design ) ; =
) , O°
_ Defendant(s) — ) | :
(Write the full name of each defendant who is being sued. If the > ws a 4
nates of all the defendants cannot fil in the space above, please ) wo - zat!
write “see attached” in the space and attach an additional page ) eS ~ wr
with the full list of names.) cient 2 ° C2
COMPLAINT FOR A CIVIL CASE oi 3 m

1. _—_—‘ The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Francis Henrey “Hank" Fay
Street Address 260 Clark Ave #908
City and County Chelsea, Suffolk
State and Zip Code Massachusetts 02150
Telephone Number 617-869-5098
E-mail Address hankfay4 @gmail.com

 

B, The Defendant(s)
Provide the information below for each defendant named in the cornplaint, whether the defendant is an

individual, a government agency, an organization, of a corporation. For an individual defendant,
include the person's job or title (if iown). Attach additional pages if needed.

Se AihIich wot”

Page 1 of $
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 2 of 18
Defendants 1

Defendants Attachment
United Stated District Court for the District of Massachusetts
Civil Title IX, Tampering with a Witness, and First Amendment Violation Complaint
Plaintiff: Francis Henry (Hank) Fay
Defendants

Defendant No. 1
Massachusetts College of Art and Design
President Dr. David P. Nelson
621 Huntington Ave. Suite Tower 11 FL
Boston, Suffolk
Ma. 02115
617-879-7100

nelson@massart.edu

Defendant No.2
Wilson, Courtney
Title [X Coordinator
Massachusetts College of Art and Design
621 Huntington Ave. Suite Kennedy 203
Boston, Suffolk
Ma. 02115
617-879-7751

cwilson24@massart.edu

Defendant No.3
Keefe, Maureen
Vice-President of Student Development
Massachusetts College of Art and Design
621 Huntington Ave. Suite Kennedy 230
Boston, Suffolk
Ma. 02115
617-879-7705
mkeefe@massart.edu
L Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 3 of 18
Defendants 2

Defendant No.4
Buckholtz, Elaine
Associate Professor
Massachusetts College of Art and Design
621 Huntington Ave. Suite North 172
Boston, Suffolk
Ma. 02115
617-879-7475
ebuckholtzmassart.edu

Defendant No.5
Moser, Dana
Professor, Studio for Interrelated Media
Massachusetts College of Art and Design
621 Huntington Ave. Suite Tower 720
Boston, Suffolk
Ma. 02115
617-879-7480
dmoser@massart.edu

Defendant No. 6
Obando, Juan
Assistant Professor, Studio for Interrelated Media
Massachusetts College of Art and Design
621 Huntington Ave. Suite North 172
Boston, Suffolk
Ma. 02115
617-879-7496
juan.obando@massart.edu

Defendant No.7
Palu-ay, Lyssa
Provost
Massachusetts College of Art and Design
621 Huntington Ave. Suite South 301
Boston, Suffolk
Ma. 02115
617-879-7782
Ipaluay@massart.edu
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 4 of 18
Defendants 3

Defendant No.8
Setig, Daniel
Associate Vice President of Academic Affairs
Massachusetts College of Art and Design
621 Huntington Ave. Suite Tower 301
Boston, Suffolk
Ma. 02115
617-879-7549
dserig@massart.edu

Defendant No.9
Sturiale, Nita
Chair, Studio for Interrelated Media
Massachusetts College of Art and Design
621 Huntington Ave. Suite North 172
Boston, Suffolk
Ma. 02115
617-879-7481
nsturiale@massart.edu

Defendant No.10
John Doe #1
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma, 02115

Defendant No. 11
John Doe #2
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No. 12
John Doe #3
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 5 of 18

Massachusetts College of Art and Design
621 Huntington Ave.

Boston, Suffolk

Ma. 02115

Defendant No. 13
John Doe #4
Massachusetts College of Art and Design
621 Huntington Ave.
‘Boston, Suffolk
Ma. 02115

Defendant No.14
John Doe #5
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No.15
John Doe #6
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No.16
John Doe #7
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No.17
Jane Doe #1

621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendants 4
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 6 of 18

Defendant No.18
Jane Doe #2
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No.19
Jane Doe #3
Massachusetts College of Art and Design
621 Huntington Ave.
Boston, Suffolk
Ma. 02115

Defendant No.20
Jane Doe #4
Massachusetts College of Art and Design
621 Huntington Ave
Boston, Ma. 02115

Defendant No.21
Jane Doe #5
Massachusetts College of Art and Design
621 Huntington Ave
Boston, Ma. 02115

Defendant No.22
Jane Doe #6
Massachusetts College of Art and Design
621 Huntington Ave
Boston, Ma, 02115

Defendant No.23
Jane Doe #7
Massachusetts College of Art and Design
621 Huntington Ave
Boston, Ma. 02115

Defendants 5
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 7 of 18
Defendants 6

Defendant No.24
Unknown Agency, Organization, or Business #1
Boston, Suffolk
Massachusetts

Defendant No.25
Unknown Agency, Organization, or Business #2
Boston, Suffolk
Massachusetts
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 8 of 18

Pro Se 1 (Rev..09/16) Complaint fora Civil Case

   

IL Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of

another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[/] Federal question C] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Title 1X

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffs)

a. If the plaintiff is an individual
The plaintiff, (name) Francis Henry “Hank” Fay , is a citizen of the
State of (name)

 

 

b. If the plaintiff is a corporation
The plaintiff, (ame) , is incorporated
under the laws of the State of (name) 5
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

2. The Defendant(s)
a. If the defendant is an individual

 

 

The defendant, (name) see attached , 18 a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 9 of 18
Citizenry 1
Citizenry Attachment
United Stated District Court for the District of Massachusetts
Civil Title IX, Tampering with a Witness, and First Amendment Violation Complaint

Plaintiff: Francis Henry (Hank) Fay

Citizenry of Defendants

Defendant No. 1

The defendant, Elaine Buckholtz is a citizen of the State of Massachusetts.
Defendant No.2

The defendant, Courtney Wilson is a citizen of the State of Massachusetts.
Defendant No.3

The defendant, Maureen Keefe is a citizen of the State of Massachusetts.
Defendant No.4

The Massachusetts College of Art and Design is a public institution in the State of

Massachusetts
Defendant No.5

The defendant, Dana Moser is a citizen of the State of Massachusetts.

Defendant No. 6
The defendant, Juan Obando is a citizen of the State of Massachusetts.

Defendant No.7
The defendant, Lyssa Palu-ay is a citizen of the State of Massachusetts.

Defendant No.8
The defendant, Daniel Serig is a citizen of the State of Massachusetts.

Defendant No.9
The defendant, Nita Sturiale is a citizen of the State of Massachusetts.

Defendant No.10
The defendant, John Doe#! is a citizen of the State of Massachusetts.

Defendant No. 11
The defendant, John Doe #2 is a citizen of the State of Massachusetts.
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 10 of 18

Citizenry 2

Defendant No. 12

The defendant, John Doe #3 is a citizen of the State of Massachusetts.
Defendant No. 13

The defendant, John Doe #4 is a citizen of the State of Massachusetts.

Defendant No.14

Defendant No.15
The defendant, John Doe#6 is a citizen of the State of Massachusetts.

Defendant No.16
The defendant, John Doe#7 is a citizen of the State of Massachusetts.

Defendant No.17
The defendant, Jane Doe#1 is a citizen of the State of Massachusetts.

Defendant No.18
The defendant, Jane Doe#2 is a citizen of the State of Massachusetts.

Defendant No.19
The defendant, Jane Doe#3 is a citizen of the State of Massachusetts.

Defendant No.20
The defendant, Jane Doe#4 is a citizen of the State of Massachusetts.

Defendant No.21
The defendant, Jane Doe#S is a citizen of the State of Massachusetts.

Defendant No.22
The defendant, Jane Doe#6 is a citizen of the State of Massachusetts.

Defendant No.23
The defendant, Jane Doe#7 is a citizen of the State of Massachusetts.

Defendant No.24
The defendant, Unknown Agency, Organization, or Business #1 is an institution in the
State of Massachusetts

Defendant No.25
The defendant, Unknown Agency, Organization, or Business #2 is an institution in the
State of Massachusetts
 

Ill.

Case 1:20-cv-10279-FDS Document 1 Filed 02/12/20 Page 11 of 18

 

 

b. If the defendant is a corporation

 

 

 

The defendant, (name) see attached , is incorporated under
the laws of the State of (name) , and has its
principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation) ’

 

and has its principal place of business in (zame)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at

Civil Rights violation

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

see atiached Statement of Claim

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

see attached Prayer for relief

Page 4 of $
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 12 of 18
Statement of Claim F.H. Fay 1

Statement of Claim Attachment
United States District Court for the District of Massachusetts
Civil Title IX Retaliation, Witness Tampering, and First Amendment Violation Complaint

Plaintiff: Francis Henry (Hank) Fay

Complaint #1) On or about April 1, 2016 Professor Elaine Buckholtz retaliated against me for
complaining about a sexual innuendo uttered by her against me. She made the joke in the school
auditorium and I posted about it the next day on our class message board. Buckholtz violated
Title IX when she retaliated against me by calling me at home and using an abusive tone of voice
(shouting) and insulting me, making the quid pro quo demand that if I did not retract the post
criticizing her ribald joke that she would require we have ‘a mediation,” by falsely claiming that

I physically intimidated her, and by banning me from her classes.

Complaint #2) On or about April 5, 2016 Studio for Interrelated Media’s (a department and
degree program at Massart known as SIM) Chairperson Professor Nita Sturiale, violated Title IX
when she retaliated against me for complaining about Associate Professor Buckholtz’ sexual
innuendo and refusing to remove the post by banning me from taking classes taught by herself or

Professor Buckholtz.

Complaint #3) On or about April 7, 2016 Professor Buckholtz violated Title IX when she

retaliated against me by writing Dean of Civil Rights Mercedes Sherrod-Evans a letter calling me
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 13 of 18
Statement of Claim F.H. Fay 2
misguided, over-sensitive, toxic and a liar. She claimed that she had never made any joke at my

expense, and that I had made up the incident to attack her.

Complaint #4) On or about April 11, 2016 Dean of Civil Rights Mercedes Sherrod-Evans
tetaliates against me and attempts to prevent my from filing a Title IX complaint by stating that
she is “miffed” at me for criticizing handicapped access at Massart, that the school is obligated to
believe the word of a professor over any student’s word, and that 1 could be expelled if I “push

it.”

Complaint #5) On or about April 14, 2016 Vice-President Dan Serig violates Title IX when he

retaliated against me by refusing to investigate or mediate my Title IX complaint.

Complaint #6) Serig violates my Frist Amendment rights when he forbids me to record our

policy discussion meetings.

Complaint #7) Serig attempts to intimidate me from filing a Title IX complaint by refusing to

allow me to record our Title IX policy meetings.

Complaint #8) On or about April 14, 2016 Sturiale retaliates against me and attempts to

intimidate me from testifying Title IX by refusing to ask the class for witnesses.
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 14 of 18

Statement of Claim F.H. Fay 3

Complaint #9) On or about April 26, 2016 Sturiale, Buckholtz, and Serig violate Title IX by

denying me access to Board Reviews because I attempted to file a Title IX complaint.
Complaint #10) On or about May 13, 2016 Dean of Students Jamie Glanton Costello violates my
First Amendment Rights by refusing to allow me to record our meetings to discuss Title IX

policy.

Complaint #11) Jamie Glanton Costello repeatedly attempted to persuade me not to file a Title

IX complaint.

Complaint #12) On, about, and/or after April 25, 2016 Title [IX coordinator Courtney Wilson

violates my First amendment rights against me by refusing to allow me to record our meetings.

Complaint #13) Courtney Wilson repeatedly attempts to persuade me not to file a complaint.

Complaint #14) Approximately May 19, 2016 Academic Resource Center. Elizabeth Smith-

Freedman retaliates against me by declining to communicate my disability to my professors.

Complaint #15) January 17,2018 Provost Lyssa Palu-ay banned me from the Studio for

Interrelated Media office as retaliation for filing a Title IX complaint.
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 15 of 18
Statement of Claim F.H. Fay 4
Complaint #16) Palu-ay violated my First amendment rights by refusing to allow me to record a

Title IX policy meeting.

Complaint #17) January 9, 2018 Vice President of Student Development, Maureen Keefe
tetaliated against me for filing Tile IX by demanding unreasonably that I appear at a meeting

before I could return to class.

Complaint #18) Keefé violated my First Amendment rights by refusing to allow me to record our

Title IX policy meeting.

Complaint #19) On or about May 6, 2016 Professor Dana Moser retaliates against me for filing
Title IX and violating my First Amendment Rights by removing my post about Professor

Buckholtz from the class website.

Complaint #20) Sometime before August 23, 2017 Professor Juan Obando violated Title IX
when he retaliated against me by testifying for investigators that the he and other faculty

members “stepped back” from me.

Complaint #15) Sometime after April 1, 2016, a John Doe and/or unnamed business or agency
violated my First Amendment Rights during the time my post was removed from the web by
blocking my online account at Massart, canceling my class schedule, and refunding my tuition

creating the appearance that I had been expelled.
Case 1:20-cv-10279-FDS Document 1 Filed 02/12/20 Page 16 of 18

Statement of Claim F.H. Fay 5

Complaint #16) The faculty and administrators involved in my Title IX complaint attempted to
intimidate me from filing Title IX by labeling me as “toxic” and encouraged others to

marginalize and ostracize me.

Complaint #17) The original in-house Title IX investigation was unlawfully influenced by John

Doe and/or an unnamed business or agency.
Case 1:20-cv-10279-FDS Document 1 Filed 02/12/20 Page 17 of 18
Prayer for Relief and Demand for Jury 1

Prayer for Relief and Demand for Jury Attachment
United States District Court for the District of Massachusetts
Civil Title IX Complaint

Plaintiff: Francis Henry (Hank) Fay

This Prayer for Relief is seeking General damages, Consequential damages, and Punitive

damages greater than $75,000.00 according to proof.

According to Federal Rules of Civil Procedure, I respectfully demand trial by jury in this

action.
Case 1:20-cv-10279-FDS Document1 Filed 02/12/20 Page 18 of 18

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result

in the dismissal of my case.

Date of signing: z / lo / 2020

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

Francis (£ [ Eny

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
